                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 KENYA BROWN,
     Plaintiff,

         v.                                                   No. 3:18-cv-01239 (JAM)

 SCOTT SEMPLE, et al.,
      Defendants.


              INITIAL REVIEW ORDER PURSUANT TO 28 U.S.C. § 1915A

        Plaintiff Kenya Brown is a prisoner in the custody of the Connecticut Department of

Correction (“DOC”) at Cheshire Correctional Institution. He has filed a complaint pro se and in

forma pauperis under 42 U.S.C. § 1983 against Commissioner Scott Semple and Director of

Security Antonio Santiago arising from DOC’s rejection of Brown’s request for a Wicca bible.

For the following reasons, I will dismiss Brown’s complaint in part, but will allow Brown’s First

Amendment Free Exercise claim for injunctive relief to proceed against Semple and Santiago at

this time.

                                          BACKGROUND

        The following facts are alleged in the complaint and are accepted as true only for

purposes of this initial ruling. On April 19, 2018, Brown received a “Publication Rejection

Notice” for a “bible” that was received at Cheshire Correctional Institution. Id. at 3 (¶¶ 1-2). The

“bible” was a book entitled Witches’ Craft: A Multidenominational Wicca Bible by Bruce

Wilborn. Id. at 3 (¶ 2), 8, 12. According to the rejection notice, the book was rejected because it

was “written in code” and therefore “jeopardizes a legitimate penological interest.” Id. at 3 (¶ 4),

8. Brown grieved the denial of the book, arguing that Wicca is an established religion, which is
protected under the First Amendment, and that the “entire book” is not “written in code,” as the

rejection notice states. Id. at 3 (¶¶ 6-7), 10.

        On May 11, 2018, he received a written letter response from Director Santiago upholding

the rejection of the book. Id. at 3 (¶ 8), 12. Santiago explained that DOC’s Media Review Board

had previously rejected the book in July 2014 because it was written in code. Id. at 12. Santiago

noted that one chapter of the book entitled, “Runes, Symbols, and Rituals,” contains “six

different Rune Alphabets and their translations,” and he explained that such codes and symbols

could easily be used by inmates to circumvent security. Ibid. Santiago quoted one passage of the

book in which “the author writes, ‘During early times, it was commonplace for witches to use

secret magickal alphabets to write down prayers, invocation [sic], and other religious beliefs,

thereby ensuring privacy from nonwitches.’” Ibid.

        According to Santiago, “[t]his type of information presents a security concern in any

correction setting and therefore this publication will continue to be rejected.” Ibid. Santiago

suggested that “[if] you wish to pursue the study of Wicca, the following publications have been

approved by the Media Review Board: ‘Wicca, A Guide for the Solitary Practitioner’ by

Cunningham, and ‘Complete Idiot’s Guide to Wicca and Witchcraft,’ by Zimmerman.” Ibid.

        Brown disagrees with Santiago’s decision, arguing that “there is no penological reason

for not allowing the bible into a correctional facility other than inadequate religious equality,

religious discrimination and [denial of] equal protection.” Id. at 3 (¶ 10). He contends that

Santiago’s authority to reject the book stems from “unconstitutional customs and practices”

established by Commissioner Semple. Id. at 4 (¶ 15). He sues Semple in his official capacity only




                                                  2
and Santiago in his individual capacity only, and he alleges two counts for violation of the First

Amendment. Id. at 5.

                                            DISCUSSION

       Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a governmental entity or governmental actors and “identify cognizable claims or dismiss

the complaint, or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” If the prisoner is proceeding pro se, the allegations

of the complaint must be read liberally to raise the strongest arguments that they suggest. See

Tracy v. Freshwater, 623 F.3d 90, 101–02 (2d Cir. 2010).

       In recent years, the Supreme Court has set forth a threshold “plausibility” pleading

standard for courts to evaluate the adequacy of allegations in federal court complaints. A

complaint must allege enough facts—as distinct from legal conclusions—that give rise to

plausible grounds for relief. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). Notwithstanding the rule of liberal interpretation of

a pro se complaint, a pro se complaint may not survive dismissal if its factual allegations do not

meet the basic plausibility standard. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378,

387 (2d Cir. 2015).

       Plaintiff contends that defendants violated his First Amendment freedom of religion

because the rejection of Witches’ Craft interfered with his “choice to worship in the arts of

Wicca.” Doc. #1 at 5 (¶ 2). He also argues that, by rejecting the book, defendants “dictat[ed] to

[him] which religion he has to worship,” which constitutes discrimination. Id. (¶ 3). I construe


                                                  3
these arguments as attempts to state claims under the First Amendment’s Free Exercise and

Establishment Clauses. To the extent he claims defendants discriminated against him on the basis

of his Wiccan faith, I will construe Brown’s complaint as attempting to claim a violation of the

Fourteenth Amendment’s Equal Protection Clause. I conclude that while Brown’s Free Exercise

claim may proceed, he has not alleged enough facts to state a plausible claim for relief under

either the Establishment Clause or the Equal Protection Clause.

         Sovereign Immunity

         Brown has sued Semple in his official capacity only. Doc. #1 at 1. Because Semple is an

employee of the State of Connecticut, to the extent Brown has sued him for money damages, his

claim is plainly barred by the Eleventh Amendment. See, e.g., Kentucky v. Graham, 473 U.S.

159, 169 (1985). As such, I will dismiss any claim against Semple for damages, although Brown

may maintain his suit against Semple for injunctive relief to the extent he validly alleges an

ongoing constitutional violation. See Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247,

254–55 (2011) (citing Ex parte Young, 209 U.S. 123 (1908)).

         Supervisory Liability

         Brown’s complaint does not allege that Santiago denied him the Wicca bible in the first

instance, but rather that Santiago only did so when he rejected a grievance that Brown filed after

the first denial. The Second Circuit has suggested that it is “questionable whether an

adjudicator’s rejection of an administrative grievance would make him liable for the conduct

complained of.” McKenna v. Wright, 386 F.3d 432, 437 (2d Cir. 2004).1


1
 In Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995), the Second Circuit listed five ways in which a supervisory
defendant may be deemed personally involved in a constitutional violation to, including, among others, if “the
defendant, after being informed of the violation through a report or appeal, failed to remedy the wrong,” or if “the
defendant exhibited deliberate indifference to the rights of inmates by failing to act on information indicating that
                                                          4
        District courts in this Circuit are split on whether an official’s review and denial of a

grievance constitutes personal involvement in an underlying unconstitutional act. See Young v.

Choinski, 15 F. Supp. 3d 172, 191 (D. Conn. 2014) (collecting cases). In general, courts have

held that a defendant is not personally involved when a plaintiff alleges only that the defendant

denied a grievance. Ibid. On the other hand, if a prison official receives a grievance for an

ongoing violation that the official can remedy, the official personally reviews the grievance, and

then responds to the grievance, the official may have been sufficiently personally involved to be

individually liable for the alleged constitutional violation. Id. at 191–92; see also Ackridge v.

Aramark Corr. Food Servs., 2018 WL 1626175, at *16 (S.D.N.Y. 2018).

        The deprivation of Brown’s Wicca bible was an ongoing alleged violation that Santiago

could presumably remedy, because Santiago appears to have reviewed the grievance (and once

again, the book), and Santiago provided a reasoned response. Nonetheless, because at best the

law is not clearly established that a supervisory official violates the Constitution by erroneously

denying a grievance appeal, I must conclude that Santiago is entitled to qualified immunity as to

Brown’s claim for money damages. See Poe v. Leonard, 282 F.3d 123, 134 (2d Cir. 2002)

(qualified immunity requires showing that official violated clearly established law and noting

that, in the supervisory liability context, a court’s focus must be on whether the law was clearly

established both as to the underlying constitutional violation as well as supervisory liability

doctrine by which the supervisor would be held liable); Allah v. Semple, 2018 WL 3733970, at


unconstitutional acts were occurring.” Id. at 873. The Colon decision, however, pre-dates the above-quoted
statement from the Second Circuit’s McKenna decision in 2004, which states that it is “questionable whether an
adjudicator’s rejection of an administrative grievance would make him liable for the conduct complained of.” 386
F.3d at 437. More recently still, the Second Circuit has expressly reserved deciding whether the above-quoted
aspects of Colon are still good law in light of the Supreme Court’s intervening decision in Iqbal, which “may have
heightened the requirements for showing a supervisor’s personal involvement with respect to certain constitutional
violations.” Grullon v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013).
                                                         5
*7 (D. Conn. 2018). On the other hand, I will allow Brown’s claim to proceed against Santiago

as to his claim for injunctive relief. See Huminski v. Corsones, 396 F.3d 53, 70 (2d Cir. 2005);

Adler v. Pataki, 185 F.3d 35, 47–48 (2d Cir. 1999).

       Free Exercise of Religion

       The First Amendment’s Free Exercise Clause protects a prisoner’s sincerely held

religious belief. See Ford v. McGinnis, 352 F.3d 582, 588 (2d Cir. 2003) (Sotomayor, J.).

Traditionally, the Second Circuit has required that to succeed on a Free Exercise claim, a

prisoner must first show that the disputed conduct substantially burdens his sincerely held

religious beliefs, at which point the defendant must proffer a reasonable relationship to a

legitimate penological interest to justify the restriction, and the prisoner must then show that the

defendant’s concern is irrational. See Salahuddin v. Goord, 467 F.3d 263, 274–75 (2d Cir. 2006).

       The Court must “resist the dangerous temptation to try to judge the significance of

particular devotional obligations to an observant practitioner of faith.” McEachin v. McGuinnis,

357 F.3d 197, 201 (2d Cir. 2004). Instead, the Court must ask whether the state has put

“substantial pressure on an adherent to modify his behavior and violate his beliefs.” Id. at 202

n.4. In light of the Supreme Court’s decision in Employment Division v. Smith, 494 U.S. 872

(1990), the Second Circuit has more recently suggested that there may be reason to question

whether the “substantial burden” element of this test remains viable. See Holland v. Goord, 758

F.3d 215, 220-21 (2d Cir. 2014).

       Brown’s complaint is sparse. He alleges he practices Wicca, that pursuant to prison

policy and Santiago’s order he was deprived of a Wicca bible, and, construed liberally, that the

Wicca bible is the foundation of Wicca practice. Brown does not allege, however, any facts


                                                  6
describing the adverse impact of the deprivation on him. He does not describe any adverse

effects on his practice of Wicca, and he does not allege whether he must violate any of his

beliefs. These facts do not allow me to infer that Brown’s religious beliefs are being substantially

burdened. But because it remains an open question whether such a showing is required, see

Holland, 758 F.3d at 220 (“It has not been decided in this Circuit whether, to state a claim under

the First Amendment’s Free Exercise Clause, a prisoner must show at the threshold that the

disputed conduct substantially burdens his sincerely held religious beliefs”) (internal quotation

and citation omitted), I will allow the claim to proceed at this very preliminary stage, rather than

decide the matter without affording the parties a full opportunity to brief the issue.2 This ruling is

without prejudice to the right of defendants to file a motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(6).

         Establishment Clause

         Brown alleges that, by banning Witches’ Craft, defendants were “dictating to [him]”

which religion he had to worship. Doc. #1 at 5 (¶ 3). I construe this allegation as an attempt to

state a claim for a violation of the First Amendment’s Establishment Clause. I will dismiss this

claim because Brown alleges no facts to support it.




2
  Some courts within this circuit have looked to a plaintiff’s complaint to evaluate whether defendants have met their
burden of proffering a rational relationship between a legitimate penological interest and the conduct at issue. See,
e.g., Lombardo v. Freebern, 2018 WL 1627274, at *11 (S.D.N.Y. 2018) (dismissing claim “because [p]laintiff’s
[c]omplaint makes clear that [d]efendants have proffered a valid explanation as to why [p]laintiff was denied access
to the religious books . . . which plaintiff has failed to rebut”). But because the reasonable relationship inquiry is an
involved one, I will not make such a determination at this very early point. See Holland, 758 F.3d at 222–23
(describing factors a court must consider); Washington v. Chaboty, 2011 WL 102714, at *10 (S.D.N.Y. 2011) (“The
Second Circuit has cautioned that evaluation of penological interests is a fact-intensive inquiry that is not ordinarily
amenable to resolution on a motion to dismiss.”), rev’d in part on other grounds sub nom. Washington v. Gonyea,
538 F. App’x 23, 27 (2d Cir. 2013) (“As the district court correctly recognized, assessing the reasonableness of
penological interests is a factual and context-specific inquiry that in this case is inappropriate at this preliminary
stage of the proceedings.”).
                                                           7
       The First Amendment of the Constitution provides that “Congress shall make no law

respecting an establishment of religion.” U.S. Const. amend. I. To evaluate whether an

otherwise-secular government action “officially favor[s] one religious denomination over

another,” courts in the Second Circuit continue to apply the Supreme Court’s analysis from

Lemon v. Kurtzman, 403 U.S. 602 (1971). See Am. Atheists, Inc. v. Port Auth. of N.Y. & N.J., 760

F.3d 227, 237, 238 n.12 (2d Cir. 2014). To survive an establishment clause challenge, the Lemon

test requires that the government action in question “‘must (1) have a secular . . . purpose,’ (2)

have a ‘principal or primary effect . . . that neither advances nor inhibits religion,’ and (3) ‘not

foster an excessive government entanglement with religion.’” Id. at 238 (quoting Lemon,

403 U.S. at 612–13).

       Under the sparse facts Brown has alleged, the denial of his Wicca bible survives the

Lemon test. Brown alleges that defendants denied him the book because it was written in code.

See Doc. #1 at 3 (¶¶ 3–4), 8, 12. Similarly, Santiago’s grievance review states that a book written

in code “presents a security concern in any correctional setting.” Id. at 12. Brown has not, on the

other hand, alleged any religious purpose in denying him access to the book. He similarly has not

alleged that the denial endorses or could be perceived to endorse or disapprove of any religious

view, and thus does not allege that the denial fails the second prong of the Lemon test. See Am.

Atheists, 760 F.3d at 242–43. And by the same token, Brown also does not allege any excessive

entanglement between government and religion. See Skoros v. City of N.Y., 437 F.3d 1, 36

(2d Cir. 2006) (“[E]ntanglement analysis is properly treated as ‘an aspect’ of Lemon’s second-

prong ‘inquiry into a [government action’s] effect.’” (quoting Agostini v. Felton, 521 U.S. 203,

233 (1997))). Because Brown fails to allege a violation of the Establishment Clause, he cannot


                                                   8
state a plausible claim for relief under the same. I will therefore dismiss the Establishment

Clause claim.

        Equal Protection

        Brown also claims that the rejection of the book was discriminatory in nature. Doc. #1 at

5 (¶ 3); see also id. at 1. I construe this as an attempt to state a claim for the violation of the

Fourteenth Amendment’s Equal Protection Clause. As with the Establishment Clause claim, I

will dismiss this claim because Brown does not allege enough facts to give rise to plausible

grounds for relief.

        The Equal Protection Clause protects prisoners from wrongful discrimination. The

provision does not mandate identical treatment for each individual; rather it requires that the

government treat people in similar situations the same way. See City of Cleburne v. Cleburne

Living Ctr., 473 U.S. 432, 439–40 (1985). To prevail on an Equal Protection claim, Brown must

allege that he was treated differently from other similarly situated individuals, and that the reason

for that different treatment was intentional discrimination. See Phillips v. Girdich, 408 F.3d 124,

129 (2d Cir. 2005).

        Brown does not make any of these allegations. Instead, he only states in conclusory terms

that he was unable to “practice religion without discrimination,” Doc. #1 at 1, and that there was

no reason for denying him the Wicca bible other than discrimination, id. at 3 (¶ 10). But

crucially, Brown does not allege that defendants actually treated him differently from anyone

else. Even construing his complaint as alleging that he was denied religious literature when

prisoners of other faiths were not, Brown repeatedly gives the reason for this treatment: that the

Wicca bible was (or portions thereof were) written in code. He does not allege that prison


                                                    9
officials enforced this policy selectively, nor that defendants used the policy pretextually. As a

result, Brown has not managed to assert that he was treated differently from anyone else for any

reason, let alone on the basis of intentional discrimination. He therefore fails to state a plausible

claim for relief under the Equal Protection Clause, and I will accordingly dismiss the claim.

                                            CONCLUSION

       In accordance with the foregoing analysis, I enter the following orders:

       (1)     Brown’s First Amendment Free Exercise Clause claim may proceed against

Semple in his official capacity and against Santiago in his individual capacity for injunctive

relief. His First Amendment Establishment Clause claim and Fourteenth Amendment Equal

Protection Clause claim are dismissed without prejudice. I will permit Brown one opportunity to

file an amended complaint with additional allegations that cure the factual deficiencies described

above and state a plausible Establishment Clause or Equal Protection Clause claim based on the

rejection of the Witches’ Craft book, as well as to name any officials who personally denied

Brown access to the book. Failure to file an amended complaint within thirty (30) days of the

date of this Order will result in the dismissal of those claims with prejudice.

       (2)     The Clerk shall verify the current work addresses of Semple and Santiago with

the DOC Office of Legal Affairs, mail a waiver of service of process request packet containing

the complaint (Doc. #1) to Semple and Santiago at the confirmed addresses within twenty-one

(21) days of this Order, and report to the Court on the status of the waiver requests on the thirty-

fifth (35) day after mailing. If either defendant fails to return the waiver request, the Clerk shall

make arrangements for in-person service by the U.S. Marshals Service on him, and he shall be




                                                  10
required to pay the costs of such service in accordance with Federal Rule of Civil Procedure

4(d).

        (3)     Semple and Santiago shall file their responses to the complaint, either an answer

or motion to dismiss, within sixty (60) days from the date the notice of lawsuit and waiver of

service of summons forms are mailed to him. If Semple and Santiago choose to file an answer,

they shall admit or deny the allegations and respond to the cognizable claims recited above. They

may also include any and all additional defenses permitted by the Federal Rules.

        (4)     Discovery, pursuant to Federal Rules of Civil Procedure 26–37, shall be

completed by April 28, 2019. Discovery requests need not be filed with the Court.

        (5)     All motions for summary judgment shall be filed by May 28, 2019.

        (6)     Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response

is filed, or the response is not timely, the dispositive motion can be granted absent objection.

        (7)     If Brown changes his address at any time during the litigation of this case, Local

Court Rule 83.1(c)2 provides that he MUST notify the court. Failure to do so can result in the

dismissal of the case. Brown must give notice of a new address even if he is incarcerated. Brown

should write “PLEASE NOTE MY NEW ADDRESS” on the notice. It is not enough to just put

the new address on a letter without indicating that it is a new address. If Brown has more than

one pending case, he should indicate all of the case numbers in the notification of change of

address. Brown should also notify defendants or defense counsel of his new address.

        It is so ordered.

        Dated at New Haven this 30th day of October, 2018.


                                                 11
     /s/Jeffrey Alker Meyer
     Jeffrey Alker Meyer
     United States District Judge




12
